PER CURIAM: *
Juan Antonio Rodriguez-Medina appeals his guilty-plea conviction and sentence for illegal reentry following deportation. He contends that the “felony” and “aggravated felon/’ provisions of 8 U.S.C. § 1326(b) are unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). Alternatively, he contends that he may not be convicted and sentenced under 8 U.S.C. § 1326(b) because the indictment did not allege that he was deported after a qualifying felony or aggravated felony. Rodriguez-Medina acknowledges that his argument is foreclosed, but seeks to preserve the issue for possible Supreme Court review. As Rodriguez-Medina concedes, this issue is foreclosed. See Almendarez-Torres v. United States, 523 U.S. 224, 247, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998); United States v. Dabeit, 231 F.3d 979, 984 (5th Cir.2000).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.